Per Curiam.

On February 25, 1941, in the Court of General Sessions of the County of New York, the respondent pleaded guilty of the crime of grand larceny in the first degree. On January 23,1942, in the Court of General Sessions of the County of New York, the respondent pleaded guilty of another crime of grand larceny in the first degree. Said crimes are felonies. Pursuant to subdivision 3 of section 88 and section 477 of the Judiciary Law, therefore, he should be disbarred.
Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ., concur.
Respondent disbarred.